SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant[X] Filed by a Party other than the Registrant[ ] Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e) (2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under Rule 14a-12 LSI Industries Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined) (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of this filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Notice of Annual Meeting of Shareholders and Proxy Statement September 27, 2007 Dear Shareholder: We invite you to attend our Annual Meeting of Shareholders on Thursday, November 15, 2007, at 10:00 a.m. at the Company’s headquarters located at 10000 Alliance Road, Cincinnati, Ohio.At the meeting, you will hear a report on our operations and have a chance to meet your Company’s directors and executives. This booklet includes the formal notice of the meeting and the proxy statement.The proxy statement tells you more about the agenda and procedures for the meeting.It also describes how the Board operates and provides information about our director candidates. Even if you only own a few shares, we want your shares to be represented at the meeting.I urge you to complete, sign, date and promptly return your proxy card in the enclosed envelope. Sincerely yours, /s/Robert J. Ready Robert J. Ready Chairman of the Board, Chief Executive Officer, and President NOTICE OF ANNUAL MEETING OF SHAREHOLDERS OF LSI INDUSTRIES INC. Time: 10:00 a.m., Eastern Standard Time Date: Thursday, November 15, 2007 Place: LSI Industries Corporate Headquarters 10000 Alliance Road Cincinnati, Ohio 45242 Purpose: • Elect Directors • Ratify the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for fiscal year 2008 • Conduct other business if properly raised Only shareholders of record on September 17, 2007 may vote at the meeting.The approximate mailing date of the Proxy Statement and accompanying proxy card is September 27, 2007. Your vote is important.Please complete, sign, date, and promptly return your proxy card in the enclosed envelope. /s/Robert J. Ready Robert J. Ready Chairman of the Board, Chief Executive Officer, and President September 27, 2007 LSI Industries Inc. Proxy Statement Table of Contents Page INTRODUCTION 1 VOTING AT ANNUAL MEETING 1 General Information 1 Principal Shareholders 2 Shareholder Proposals 2 Proposal 1.Election of Directors 2 Proposal 2.Ratification of Appointment of Independent Registered Public Accounting Firm 3 Other Matters 4 MANAGEMENT 5 Directors and Executive Officers 5 Section 16(a) Beneficial Ownership Reporting Compliance 7 EXECUTIVE COMPENSATION 7 Compensation Discussion and Analysis 7 COMPENSATION COMMITTEE REPORT 15 Compensation Tables and Other Information 15 CORPORATE GOVERNANCE 21 DIRECTOR COMPENSATION 22 COMMITTEES OF THE BOARD 23 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 27 RELATED PERSON TRANSACTIONS 27 OTHER MATTERS 28 QUESTIONS 28 LSI INDUSTRIES INC. 10000 Alliance Road Cincinnati, Ohio45242 Telephone (513) 793-3200 P R O X YS T A T E M E N T Annual Meeting of Shareholders November 15, 2007 INTRODUCTION The Board of Directors of LSI Industries Inc. is requesting your proxy for the Annual Meeting of Shareholders on November 15, 2007, and at any postponement or adjournment of such meeting.This Proxy Statement and the accompanying proxy card were first mailed on September 27, 2007 to shareholders of record as of September 17, 2007. VOTING AT ANNUAL MEETING General Information In order to carry on the business of the meeting, we must have a quorum.This means at least a majority of the outstanding shares eligible to vote must be represented at the meeting either by proxy or in person.Shareholders may vote in person or by proxy at the Annual Meeting.Proxies given may be revoked at any time by filing with the Company (to the attention of Ronald S. Stowell) either a written revocation or a duly executed proxy bearing a later date, or by appearing at the Annual Meeting and voting in person.If you have instructed a broker to vote your shares, you must follow directions received from your broker to change your vote.All shares will be voted as specified on each properly executed proxy card.If no choice is specified, the shares will be voted as recommended by the Board of Directors, namely “FOR” Proposal 1 to elect the six persons nominated as directors by the Nominating and Corporate Governance Committee of the Board of Directors, and “FOR” Proposal 2 (Ratification of Appointment of Independent Registered Public Accounting Firm).If any other matters come before the meeting or any postponement or adjournment, each proxy will be voted in the discretion of the individuals named as proxies on the proxy card. As of September 17, 2007, the record date for determining shareholders entitled to notice of and to vote at the Annual Meeting, LSI Industries had 21,529,094 Common Shares outstanding.Each share is entitled to one vote.Only shareholders of record at the close of business on September 17, 2007, will be entitled to vote at the Annual Meeting.Abstentions and shares otherwise not voted for any reason, including broker non-votes, will have no effect on the outcome of any vote taken at the Annual Meeting.Broker non-votes occur when a broker returns a proxy card but does not have authority to vote on a particular proposal. Principal Shareholders As of September 17, 2007, the following are the only shareholders known by the Company to own beneficially 5% or more of its outstanding Common Shares: Name of Beneficial Owner Amount and Nature of Beneficial Ownership Percent Of Class Columbia Management Group, Inc. 590 Madison Avenue New York, NY 10022-2524 1,927,712 8.82% Royce & Associates LLC 1414 Avenue of the Americas, 9th Floor New York, NY 10019-2578 1,285,811 5.89% Wells Capital Management, Inc. 525 Market Street, 10th Floor San Francisco, CA 94105-2708 1,119,750 5.12% Shareholder Proposals Shareholders who desire to have proposals included in the Notice for the 2008 Annual Meeting of Shareholders must submit their proposals to the Company at its offices on or before May 30, 2008. The form of Proxy for the Annual Meeting of Shareholders grants authority to the persons designated therein as proxies to vote in their discretion on any matters that come before the meeting, or any adjournment thereof, except those set forth in the Company’s Proxy Statement and except for matters as to which adequate notice is received.In order for a notice to be deemed adequate for the 2008 Annual Shareholders’ Meeting, it must be received prior to August 14, 2008.If there is a change in the anticipated date of next year’s annual meeting or if these deadlines change by more than 30 days, we will notify you of this change through our Form 10-Q filings. Proposal 1.Election of Directors The Company's Code of Regulations provides that the Board of Directors be composed of six directors, each of whom is elected for a one-year term.The terms of the Company’s directors expire at the 2007 Annual Meeting of Shareholders. The Nominating and Corporate Governance Committee of the Board has nominated for reelection the six present directors, namely, Gary P. Kreider, Dennis B. Meyer, Wilfred T. O'Gara, Robert J. Ready, Mark A. Serrianne and James P. Sferra.Proxies solicited by the Board will be voted for the election of these six nominees. All directors elected at the Annual Meeting will be elected to hold office for one year and until their successors are elected and qualified.In voting to elect directors, shareholders are entitled to one vote for each share held of record.Shareholders are not entitled to cumulate their votes in the election of directors. -2- Should any of the nominees become unable to serve, proxies will be voted for any substitute nominee designated by the Board.The six nominees receiving the highest number of votes cast will be elected. Recommendation of the Board of Directors The Board of Directors recommends a vote FOR each of the six directors nominated in this Proxy Statement.Nominees receiving the highest number of votes will be elected. Proposal 2.Ratification of Appointment of Independent Registered Public Accounting Firm The Audit Committee of the Board of Directors appointed Deloitte & Touche LLP as the Company's independent registered public accountants for fiscal 2008.Deloitte & Touche LLP has been the independent registered public accounting firm for the Company since December 2005.Although not required by law, the Board is seeking shareholder ratification of its selection. If ratification is not obtained, the Audit Committee intends to continue the employment of Deloitte & Touche LLP at least through fiscal 2008. Representatives of Deloitte & Touche LLP are expected to be present at the Shareholders' Meeting and will be given an opportunity to make a statement, if they so desire, and to respond to appropriate questions that may be asked by shareholders. On December 16, 2005, the Audit Committee of the Board of Directors dismissed Grant Thornton LLP as its independent registered public accounting firm. On that same date, the Audit Committee engaged Deloitte & Touche LLP as its independent registered public accounting firm effective December 16, 2005. Grant Thornton’s report on LSI’s financial statements for fiscal years 2004 and 2005 did not contain an adverse opinion or a disclaimer of opinion, nor was it qualified or modified as to uncertainty, audit scope, or accounting principles. During LSI’s fiscal years 2004 and 2005 and the subsequent interim period preceding the dismissal of Grant Thornton, there were no disagreements on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure which, if not resolved to the satisfaction of Grant Thornton, would have caused it to make a reference to the subject matter in connection with its report. During LSI’s two most recent fiscal years and the subsequent interim period preceding Grant Thornton’s dismissal, there have been no reportable events (as defined in Regulation S-K Item 304(a)(1)(v)). During the two most recent fiscal years and the interim period prior to engaging Deloitte, neither LSI nor anyone on its behalf consulted Deloitte regarding either: (i) the application of accounting principles to a specified transaction, either completed or proposed; or the type of audit opinion that might be rendered on LSI’s financial statements, and no written report or oral advice was provided to LSI that Deloitte concluded was an important factor considered by LSI in reaching a decision as an accounting, auditing or financial reporting issue; or (ii) any matter that was the subject of a disagreement or a reportable event (as defined in Regulation S-K Item 304(a)(1)(iv) and Regulation S-K Item 304(a)(1)(v)). -3- Grant Thornton furnished LSI with a letter addressed to the Securities and Exchange Commission related to the disclosures in our current report on Form8-K filed with the Commission on December20, 2005. The letter was filed as Exhibit16 to the Form8-K. Audit Fees The Company expensed the following fees from Deloitte & Touche LLP in the fiscal years ended June 30, 2006 and 2007, respectively: Deloitte & Touche LLP 2006 2007 Audit fees $ 461,616 $ 668,507 Audit-related fees 210,775 13,950 Tax fees 3,000 158,913 All other fees 4,793 3,195 Total fees $ 680,184 $ 844,565 Audit fees represent fees and out-of-pocket expenses related to the audit of the Company’s financial statements; review, documentation and testing of the Company's system of internal controls; filing of the Form 10-K; services related to review of the Company’s quarterly financial statements and Form 10-Q’s; and attendance at the Company’s quarterly Audit Committee meetings.Audit-related fees represent fees for consultation related to accounting and regulatory filing matters, acquisition due diligence services, and to audits of the Company’s qualified retirement plan.Tax fees relate to services and out-of-pocket expenses related to tax compliance (or filing of the Company’s various income and franchise tax returns), tax planning, and tax advice.All other fees represent fees related to services and consultation related to various planning matters. Recommendation of the Board of Directors The Board of Directors recommends a vote FOR Proposal 2.The affirmative vote of a majority of Common Shares voting at the Annual Meeting is required for approval of this proposal. Other Matters Approval of any other matters considered at the Annual Meeting, including adjournment, will require the affirmative vote of a majority of Common Shares voting at the meeting. -4- MANAGEMENT Directors and Executive Officers The directors and executive officers of LSI Industries are: Common Shares Beneficially Owned Name and Age Position Amount Percentage Robert J. Ready (a) 67 Chairman, President, and Chief Executive Officer 1,023,443 (e) 4.68 % Fred D. Jalbout 51 President of LSI Technology Solutions Plus, and President of LSI Saco Technologies Inc. 1,005,000 4.59 % James P. Sferra (a) 68 Executive Vice President- Manufacturing; Secretary and Director 461,749 (e) 2.11 % Ronald S. Stowell 57 Vice President, Chief Financial Officer and Treasurer 91,245 (e) * David W. McCauley 58 President of LSI Graphic Solutions Plus and President of Grady McCauley Inc. 53,138 (e) * Scott D. Ready 45 President of LSI Lighting Solutions Plus 154,494 (e) * Wilfred T. O’Gara (b)(c)(d) 50 Director 32,501 (e) * Gary P. Kreider (b)(d) 69 Director 39,219 (e) * Dennis B. Meyer (b)(c)(d) 73 Director 22,124 (e) * Mark A. Serrianne (b)(c)(d) 60 Director 15,668 (e) * All Directors and Executive Officers as a Group (Ten Persons) 2,807,946 (f) 12.84 % Information as of September 17, 2007 (a)Executive Committee Member (b)Compensation Committee Member (c)Audit Committee Member (d)Nominating and Corporate Governance Committee Member (e) Includes options exercisable within 60 days for Mr. Jalbout of 5,000 shares, Mr. Robert Ready of 76,875 shares, Mr. Sferra of 77,625 shares, Mr. Stowell of 46,050 shares, Mr. McCauley of 17,813 shares, Mr. Scott Ready of 40,950 shares, Mr. O’Gara of 27,002 shares, Mr. Kreider of 17,625 shares, Mr. Meyer of 18,563 shares, and Mr. Serrianne of 13,500 shares; and indirect beneficial ownership for Mr. Sferra of 12,622 shares and Mr. Scott Ready of 5,625 shares. (f) This total counts only once 90,635 shares reported above as both indirect beneficial holdings of Robert J. Ready and as direct holdings of Scott D. Ready. * Less than 1% -5- Fred D. Jalbout has served as President of LSI Technology Solutions Plus and President of LSI Saco Technologies Inc. since June 26, 2006, the date the Company acquired SACO Technologies Inc.Mr. Jalbout had been President and Chief Executive Officer and a principal owner of SACO Technologies Inc. since he acquired the assets of that company in 2002.Prior to that time, Mr. Jalbout served as Chairman, Chief Executive Officer and President of SACO’s predecessor company. Robert J. Ready is the founder of the Company and has been its President and a Director since 1976.Mr. Ready was appointed Chairman of the Board of Directors in February 1985.Mr. Ready is also a Director of Meridian Bioscience, Inc. James P. Sferra shared in the formation of the Company.Mr. Sferra has served as Corporate Vice President of Manufacturing from November 1989 to November 1992, and as Executive Vice President-Manufacturing since then.Prior to that, he served as Vice President-Manufacturing of LSI Lighting Systems, a division of the Company.Mr. Sferra has served as a Director since 1976, and was appointed Secretary in 1996. Ronald S. Stowell has served as Chief Financial Officer since December 1992, and was appointed Treasurer in November 1993 and Vice President in November 1997.From 1985 to November 1992, Mr. Stowell served as Corporate Controller of Essef Corporation (a Nasdaq listed company), Chardon, Ohio, a manufacturer of high performance composite and engineered plastics products. David W. McCauley has served as President of LSI Graphic Solutions Plus since April 2003 and as either President or Vice President of Operations of Grady McCauley Inc. (a subsidiary of the Company involved in graphics) since June 1997.Prior to the June 1997 acquisition date, Mr. McCauley was a founder and Vice President of Grady McCauley, Inc. Scott D. Ready has served as President of LSI Lighting Solutions Plus since July 2004.Prior to that, he held various sales and other positions at the Company, including Vice President of the Image Group, Vice President Petroleum Sales, and Regional Sales Manager.Mr. Scott Ready has been employed by the Company since 1985, and is the son of Robert J. Ready. Gary P. Kreider has been a Director since April 2002.For over five years Mr. Kreider has been a senior partner in the Cincinnati law firm of Keating Muething & Klekamp PLL, the Company’s outside counsel.His primary practice areas are securities law, mergers and acquisitions, and general corporate law, and he has been with Keating Muething & Klekamp since 1963.Effective October 1, 2005 Mr. Kreider no longer has a vote or partnership interest in the firm’s earnings although his affiliation with the firm continues.Mr. Kreider has been an Adjunct Professor of Law in securities regulation at the University of Cincinnati College of Law since 1977 and is a past Chairman of the Ohio State Bar Association Corporate Law Committee.Mr. Kreider is also a Director of Meridian Bioscience, Inc. Dennis B. Meyer has been a Director since August 2001.Mr. Meyer retired from the Board and Executive Committee of Midmark Corporation in January 2005.Mr. Meyer was Executive Vice President of Midmark Corporation from 1985 to 2001, and held several other executive and managerial positions during his 36 years with that company. -6- Wilfred T. O'Gara was appointed a Director of the Company in January 1999.Mr. O'Gara is the President and Chief Executive Officer of The O'Gara Group, Inc., a security and defense related firm.Mr. O'Gara was the CEO of Ohio Medical Inc. from January 2002 until the sale of substantially all of its assets in May of 2004.Previously, he was the Chief Executive Officer of O'Gara-Hess & Eisenhardt Armoring Co., a subsidiary of Armor Holdings, Inc.He was named Co-Chief Executive Officer of Kroll-O’Gara and Chief Executive Officer of the Security Products and Services Group in April, 2000 and served as such until May 2001 when O'Gara-Hess & Eisenhardt was sold to Armor Holdings, Inc.He had also served as Kroll-O'Gara's President and Chief Operating Officer since the Kroll Holdings merger and as its CEO from August, 1996 until that merger.In addition, Mr. O'Gara has served in various executive officer and director positions in its subsidiaries and predecessors since 1983. Mark A. Serrianne was appointed a Director of the Company in August 2004.Mr. Serrianne has been principal owner and Chief Executive Officer of Northlich, Inc. since 1998.Northlich is a privately held advertising, marketing communication and public relations company with headquarters in Cincinnati, Ohio.Mr. Serrianne has held a number of positions with Northlich from 1974 through 1996 when be became President. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires the Company’s officers, directors, and persons who own more than ten percent of the Company’s Common Shares to file reports of ownership and changes in ownership with the Securities and Exchange Commission.Such persons are required by SEC regulation to furnish the Company with copies of all Section 16(a) forms they file within two days of a transaction in shares of the Company.Based solely upon its review of copies of such forms received by it, and upon written representations from certain reporting persons that no Forms 5 were required for those persons, the Company believes that during fiscal 2007 all other filing requirements were met. EXECUTIVE COMPENSATION Compensation Discussion and Analysis This section discusses and analyzes the compensation awarded to, earned by, or paid to the executive officers set forth in the Summary Compensation Table on page 16 of this Proxy Statement (collectively, the “named executive officers” or “NEOs”).It also discusses the principles underlying our policies and decisions. Who oversees the Company’s compensation program? Our Board of Directors has appointed a Compensation Committee (“the Committee”) composed of independent directors to oversee our compensation policies and programs.The Committee’s functions and members are described on page 26 of this Proxy Statement.One important purpose of the Committee is to review and approve the compensation of our named executive officers. -7- Our CEO provides recommendations to the Committee with respect to various components of compensation for the named executive officers.After reviewing compensation information of our competitors and other companies based in the greater Cincinnati area as described below, our CEO provided to the Committee recommendations for increases in salary for the NEOs.Noting that the base salary for most employees of LSI increased on an average of 3.6%, our CEO recommended to the Committee that the salary levels of the presidents for the Lighting and Graphic Solutions segments increase by approximately 4%.Our CEO also recommended that our CFO’s salary increase by approximately 5% and the salary of our Executive Vice-President-Manufacturing increase by approximately 7%.Our CEO did not provide any recommendation to the Committee with respect to his salary level. Our CEO also makes recommendations to the Committee with respect to the bonus payments to be made pursuant to the Company’s Incentive Compensation Plan.A description of this Incentive Plan and a discussion of the Committee’s process for determining payments pursuant to the Incentive Plan are discussed below.Our CEO also makes recommendations for all named executive officers, including himself, to the Committee with respect to the amount of stock option awards to be made.Our CEO makes these recommendations based on his consideration of the compensation expense to the company, the fair value of the equity awards and the performance of LSI and NEO contributions toward such performance.Our CEO also makes recommendations on bonus amounts for all named executive officers and himself based on the specific base guidelines set forth in the Incentive Plan. The Committee seriously considers the input of our CEO in connection with its compensation processes and decisions.Although the Committee is not obligated to follow all of the CEO’s recommendations, the Committee views the input of the CEO as meaningful, particularly with respect to the compensation to be paid to other NEOs as such other NEOs report directly to the CEO.The Committee believes that the CEO is in a helpful position to provide input relating to the performance and compensation issues it considers with respect to NEO compensation.NEOs other than our CEO do not provide recommendations to the Committee with respect to compensation matters. What are the objectives of the Company’s compensation program? In setting our compensation program, the Committee strives to enhance the Company’s overall fundamental objective of providing long-term value for our shareholders and employees.The Committee also places major emphasis on retaining current management and incentivizing key managers to align their interests to make them consistent with the Company’s growth.The Committee believes that the interests of management and shareholders can be more closely aligned by providing executives with competitive levels of compensation that will enable us to attract and retain key executives by rewarding exceptional individual performance, and by tying executive pay to overall corporate performance. What is the compensation program designed to reward? Our compensation program is designed to reward both individual and Company performance, measured by overall Company results and the attainment of individuals goals and productivity.Each year our Compensation Committee decides whether or not to grant annual cash incentives to our corporate officers, including the named executive officers.These annual cash incentives are designed to reward the attainment throughout the year of certain personal goals, as well as the Company’s overall profitability.Factors evaluated when analyzing the attainment of personal goals include the officer’s attitude, performance, and contribution to the Company’s profitability and success.With respect to the Company’s overall profitability, one of the measures that is considered by the Committee is the Company’s fiscal year operating income. -8- What are the elements of compensation? The table below summarizes the elements of our compensation program for our named executive officers. Element Form of Compensation Purpose Base Salaries Cash Provide competitive, fixed compensation to attract and retain exceptional executive talent Annual Cash Incentives Cash Provides a direct financial incentive to achieve corporate and individual operating goals Long-Term Equity Incentives Incentive Stock Options, nonqualified stock options, restricted stock and stock appreciation rights Encourages executive officers to build and maintain a long-term equity ownership position in LSI so that their interests are aligned with our shareholders Health, Retirement and Other Benefits Eligibility to participate in benefit plans generally available to our employees, including Retirement Plan contributions, premiums paid on long-term disability and life insurance policies; nonqualified deferred compensation plan; and certain perquisites Benefit plans are part of a broad-based employee benefits program; the nonqualified deferred compensation plan and perquisites provide competitive benefits to our executive officers Each of these elements of pay is described below. Base Salaries The Compensation Committee annually reviews the base salaries of our named executive officers and each such officer’s level of responsibility and potential, as well as salary levels offered by competitors and the overall marketplace competition.Each executive’s particular division is reviewed, and its contribution to the overall results of the Company is assessed. The Committee applies a collective, subjective evaluation of the above factors to determine the annual base compensation level of its named executive officers in light of the Company’s performance and, in certain cases, the performance of various divisions.The Committee does not utilize a particular objective formula as a means of establishing annual base salary levels. -9- After considering information relating to the average increase in salary levels for all LSI employees as well as information relating to salaries paid to the executive officers of companies in LSI’s peer group identified below, the Committee attempts to assess whether proposed increases in salary levels for NEOs are subjectively fair and amounts high enough to retain such NEOs.Based on this information, the Committee determined to increase the base salaries by approximately 4% for its Presidents for the Lighting and Graphic Solutions segments, by 5% for the Chief Financial Officer, by 7.3% for the Executive Vice-President-Manufacturing, and by 7.7% for the CEO.The Committee believed these increases to be reasonable in light of the data reviewed and considerations identified above. Annual Cash Incentives The Committee strongly believes that annual cash incentives provide a direct financial incentive to achieve corporate and individual operating goals. The Committee used the FY 2006 Corporate Officer Incentive Compensation Plan for the purpose of calculating guideline bonuses and awarding annual cash incentives.This Incentive Plan is an entirely a discretionary plan.Under the Incentive Plan, a graduated scale of bonus potential (stated as a percentage of base wage or salary) is identified at indicated levels of achievement of an Incentive Plan Performance Driver.The graduated scale of bonus potential is: 100% achievement of plan 20% bonus 110% achievement of plan 35% bonus 120% achievement of plan 50% bonus While the percentage achievement of an incentive plan performance driver may be used as a rough guideline for determination of the bonus award, the bonus award is completely discretionary.Factors such as the NEO’s attitude, performance and contribution to the profitability and success of LSI, as well as the overall profitability of LSI are some of the potential subjective and objective factors considered in the determination of a bonus award under this Plan. The Incentive Plan requires the CEO to submit a recommended list of corporate officer awards to the Committee for adjustment and/or approval.As the amount of bonus award is completely discretionary, it may be equal to, less than, or greater than the guideline bonus award computed pursuant to the Plan. Under the application of the Incentive Plan to incentive compensation paid for the fiscal year ending June 30, 2007, the bonus performance drivers applicable to the Presidents of the Lighting and Graphics Segments were as follows: · 30% based on the performance of LSI operating income as compared to the budgeted LSI operating income; · 20% based on the performance of the segment net sales compared to the budgeted segment net sales; and · 50% based upon the performance of the segment income compared to budgeted segment income. The bonus performance driver for the other named executive officers including the CEO and CFO, was only LSI’s operating income as compared to LSI’s budgeted operating income. -10- The targets for each of the above metrics and corresponding company results are as follows: Lighting Segment Income Target Lighting Segment Income Result $20,992,000 $17,312,000 Lighting Segment Sales Target Lighting Segment Sales Result $223,251,000 $200,719,000 Graphics Segment Income Target Graphics Segment Income Result $14,592,000 $22,876,000 Graphics Segment Sales Target Graphics Segment Sales Result $111,458,000 $125,576,000 LSI Operating Income Target LSI Operating Income Result $31,294,000 $32,550,000 The 2007 actual results by percentage for the performance drivers that we use for the Incentive Plan were as follows: Bonus Performance Driver Achievement Lighting Graphics Corporate-wide Net Sales 89.9% 112.7% N/A Operating Income 82.5% 156.8% 104.0% The Committee exercised its discretion under the plan to provide cash incentive compensation to the President for the Lighting segment in an amount in excess of the guideline bonus otherwise determined by the metrics above.The Committee considered input from our CEO with respect to the aggressive nature of the budgeted segment performance in connection with its award to the Lighting segment President. These components and targets are derived from LSI’s business plan and represent goals that the Committee believed to be challenging for LSI, yet achievable if senior and operating management meet or surpass their segment goals and objectives.Management and the Committee believe that this alignment of objectives and LSI’s business plan and the performance measurements on which bonuses are based is in the best interests of all of LSI’s shareholders. As of the date of mailing of this Proxy Statement, the Company is unable to make any definitive statements about the specific performance goals that will be applied on a going-forward basis for any incentive compensation.However, the Committee believes that the performance drivers and measurements set forth in the Incentive Plan may be helpful in this regard even though such specific targets and measures have not yet been determined. -11- Recovery of Prior Awards Except as provided by applicable laws and regulations, we do not have a policy with respect to adjustment or recovery of awards or payments if relevant company performance measures upon which previous awards were based are restated or otherwise adjusted in a manner that would reduce the size of such award or payment.Under those circumstances, we expect that the Compensation Committee and the Board would evaluate whether compensation adjustments were appropriate based upon the facts and circumstances surrounding the applicable restatement or adjustment. Long-Term Equity Incentives Long-term equity incentive compensation is comprised of nonqualified stock options, restricted stock, and stock appreciation rights.These awards are made under the 2003 Equity Compensation Plan, as amended.The purpose of such awards is to encourage executive officers to build and maintain a long-term equity ownership position in the Company so that their interests are aligned with those of our shareholders. The 2003 Equity Compensation Plan was adopted by our shareholders for the purpose of allowing LSI to compete successfully in retaining and attracting key employees of outstanding ability, to stimulate the efforts of such employees toward the Company's objectives and to encourage the identification of their interests with those of the Company's shareholders. Under the 2003 Plan the Committee has authority in its discretion to determine, after considering the recommendations or advice of any officer or employee of the Company or attorneys, consultants, accountants or other advisors as it may select, to whom, and the time or times at which, awards may be granted, the number of shares, units or other rights subject to each award, the exercise, base or purchase price of an award (if any), the time or times at which an award will become vested, exercisable or payable, the performance goals and other conditions of an award, the duration of the award, and all other terms of the award. In other words, the Committee has the discretion to determine the recipients and terms and conditions of all awards granted under the Plan. This broad amount of discretion that the Plan provides to the Committee allows the Committee to consider the Company's results and the role of management in enabling the Company to achieve such results. We incorporate this flexibility into our compensation programs and in the assessment process to respond to and adjust for the evolving business environment. In connection with the stock options granted to the NEOs under the 2003 Equity Compensation Plan, the Committee exercised its discretion under the Plan after it analyzed the achievement by the NEOs of the specific performance drivers noted above, and reviewed information relating to historical grants of stock options by the Company and peer companies.In recognition of the company’s performance under the leadership of the NEOs as described above, the Committee sought to reward the NEOs by awarding them stock options in an amount that would be significant in relation to the other annual compensation paid to these individuals, and in the Committee’s judgment, reasonable and appropriate after considering the NEO’s total compensation in relation to that of the most senior executives of the peer group.The size of the award was not determined by application of any formula, but rather reflected the Committee’s consideration of the results of the Company in 2007, and the Committee’s desire to encourage and reward such levels of performance as the 2003 Plan is designed to allow. -12- The Committee is responsible for administration of this Plan, both with respect to executive officers and all other employees.To that end, based on the CEO’s recommendation, the Committee determines which employees receive options, the time of grant, and the number of shares subject to the option.All option exercise prices are set at the last closing sale price for the Company’s common shares on the effective date of grant.The Committee bases its individual stock options awards upon LSI performance, the past contributions of the particular employee and the capability of the employee to impact positively our future success and profitability. Although LSI does not have a written policy regarding the timing or practices related to granting equity awards, neither LSI nor the Committee engages in spring-loading, back-dating or bullet-dodging practices.The Committee approved the option grants to the NEOs at a meeting on August 21, 2007 with the option grants to be effective on August 24, 2007 with the exercise price to be the closing price as reported on Nasdaq on August 24, 2007.LSI issued an earnings announcement on the morning of August 23, 2007. For fiscal year 2007, the Committee granted long-term equity incentive awards in the form of stock options under the 2003 Equity Compensation Plan to the named executive officers.The Committee based the stock option awards on LSI’s overall financial performance for 2007, the amount of equity award grants made in the prior year and the recommendation of the CEO to the Committee regarding such grants. Health, Retirement and Other Benefits The Company’s benefits program includes retirement plans and group insurance plans.The objective of our group insurance plans is to provide our executive officers with reasonable and competitive levels of protection which could interrupt the officer’s employment and/or income received as an active employee. The objective of the retirement plans is to provide a competitive level of retirement income to executive officers and to reward them for continued service with the Company.The retirement plans offered to named executive officers include the Nonqualified Deferred Compensation Plan and the Retirement Plan.The Retirement Plan is a designated money purchase pension plan with a 401(k) component and a profit sharing component, and is generally available to all of our non-union employees with at least six consecutive months of employment.The Nonqualified Deferred Compensation Plan is discussed in more detail on pages 19 and 20 of this Proxy Statement. Executive perquisites are kept by the Committee to a minimal level and do not play a significant role in executive compensation.These benefits, and their incremental cost to the Company, are described on page 16 in the Summary Compensation Table and its footnotes.The Committee believes these perquisites to be reasonable, comparable with peer companies, and consistent with the Company’s overall compensation practices. On January 25, 2005, the Company entered into amended agreements with our CEO andExecutive Vice President - Manufacturing. These agreements govern the respective executive’s transition from full-time employment at such time as the executive notifies the Company that the transition shall commence. The agreements provide, among other things, that as compensation for their continued employment during a three year transitional period, those executives shall be paid for their respective services in each year at annual rates of 60%, 50% and 40%, respectively, of the average of their respective last five full fiscal years’ compensation. -13- How does each element fit into the overall compensation objectives, and affect decisions regarding other elements? We believe that each element of our compensation program plays a substantial role in maximizing long-term value for our shareholders and employees because of the significant emphasis on pay-for-performance principles.Generally, in 2007 approximately 5% to 15% of a named executive officer’s total compensation was dependent upon achieving business and financial goals, and realizing other performance objectives identified in the Incentive Plan.As such, through this mix of pay, non-performance has a significant affect on the amount of compensation realized by executive officers. We consider competitive market compensation paid by other companies, such as the greater-Cincinnati based companies and companies that we consider are peers or competitors as identified below, but we do not attempt to maintain a certain target percentile within a peer group or otherwise rely on those data to determine executive compensation.Rather, we incorporate flexibility into our compensation programs and in the assessment process to respond to and adjust for the evolving business environment.We strive to achieve an appropriate mix between equity incentive awards and cash payment in order to meet our objective.Other than as set forth in our Incentive Compensation Plan, which is a purely discretionary plan, any apportionment goal is not applied rigidly and does not control our compensation decisions.We use it as another tool to assess an executive’s total pay opportunities and whether we have provided the appropriate incentives to accomplish our compensation objectives.Our mix of compensation elements is designed to reward recent results and motivate long-term performance through a combination of cash and equity incentive awards.We also seek to balance compensation elements that are based on financial, operational and strategic metrics with others that are based on the performance of LSI shares.We believe the most important indicator of whether our compensation objectives are being met is our ability to motivate our named executive officers to deliver superior performance and retain them to continue their careers with LSI on a cost-effective basis. Compensation information of named executive officers of the following companies was reviewed and considered by the Committee: Chiquita Brands International Inc., Kendle International Inc., LCA Vision Inc., Meridian Bioscience, Inc., The Midland Company, NTC Technologies, Multi-Color Corporation, Robbins & Meyers, Inc., Standard Register Corporation, Acuity Brands Inc., Color Kentics Inc., Cooper Industries Inc., Daktronics Inc., Genlyte Group Inc., and Hubbel Corporation. The companies identified above were recommended by a financial advisor (who is not a compensation consultant) engaged by the Compensation Committee.The advisor recommended the greater Cincinnati-based companies on the basis that such companies had revenues, assets and other financial and operational features similar to those of LSI.The peers identified above are other companies that LSI has historically considered to be its competitors with respect to its lighting business. Does the Company have any Termination or Change-in-Control Agreements with its Named Executive Officers? The Company does not have any change in control agreements with its named executive officers, but does have employment agreements with Messrs. Ready and Sferra.The Company has not pursued change in control agreements with its named executive officers because the Company continues to focus on its ongoing operations as an independent enterprise.For a further discussion on this topic, please see the section titled “Potential Payments Upon Termination or Change in Control” on page 21 of this Proxy Statement. -14- Does the Committee review internal pay equity information or tally sheets? Although the Committee does not review tally sheets, it does consider information prepared internally with respect to an analysis of internal pay equity for the salaries of the named executive officers with respect to each other. What are the tax treatments of the particular forms of compensation? Section 162(m) of the Internal Revenue Code places a limit of $1,000,000 on the amount of compensation we may deduct in any one year with respect to each named executive officer.There is an exception to the $1,000,000 limitation for performance-based compensation meeting certain requirements.The Committee believes that all compensation paid to the named executive officers for fiscal year 2007 is properly deductible under Section 162(m), but no assurance can be made in this regard. COMPENSATION COMMITTEE REPORT The Compensation Committee has reviewed and discussed the Compensation Discussion and Analysis required by Item 402(b) of Regulation S-K with management.Based on these reviews and discussions, the Compensation Committee recommended to the Board of Directors that the Compensation Discussion and Analysis be included in the Company’s proxy statement on Schedule 14A. Members of the Compensation Committee: Dennis B. Meyer (Chairman) Gary P. Kreider Wilfred T. O’Gara Mark A. Serrianne The following tables set forth information regarding annual, long-term, and other compensation paid by the Company to its Chief Executive Officer, Chief Financial Officer and each of the other three named executive officers at June 30, 2007 for services rendered to the Company and its subsidiaries. Compensation Tables and Other Information The following table provides information regarding the compensation earned by our Chief Executive Officer, Chief Financial Officer and our three other most highly compensated executive officers during fiscal 2007. -15- SUMMARY COMPENSATION TABLE Name and Principal Position Fiscal Year Salary ($)(1) Bonus ($)(2) Stock Awards ($) Option Awards ($)(3) Non-Equity Incentive Plan Compen-sation ($) Change in Pension Value and Nonqualified Deferred Compensation Earnings($) All Other Compen-sation ($)(4) Total ($) Robert J. Ready Chairman, President and Chief Executive Officer 2007 $581,667 $155,000 $ $155,250 $ $ $156,500 $1,048,417 Ronald S. Stowell Vice President, Chief Financial Officer and Treasurer 2007 $260,993 $75,000 $ $124,200 $ $ $ 91,723 $551,916 James P. Sferra Executive Vice President – Manufacturing; Secretary 2007 $463,333 $125,000 $ $155,250 $ $ $ 85,247 $ 828,830 Scott D. Ready President of LSI Lighting Solutions Plus 2007 $245,833 $20,000 $ $124,200 $ $ $ 56,391 $ 446,424 David W. McCauley President of LSI Graphic Solutions Plus 2007 $231,667 $60,000 $ $124,200 $ $ $ 42,100 $ 457,967 1. Salary compensation represents the base salary paid during the fiscal year. 2. Bonus compensation represents the discretionary incentive compensation expensed during the fiscal year and paid out in August following the year-end. 3. Option awards compensation represents the number of stock options granted during the fiscal year times the fair value at the time of grant.The Company uses the Black-Scholes method of determining stock option expense.See further discussion related to all assumptions made in the valuation in Note 9 to the Company’s financial statements included in the Company’s Form 10-K. 4. All other compensation includes the items indicated in the table below. ALL OTHER COMPENSATION – FISCAL 2007 Robert J. Ready Ronald S. Stowell James P. Sferra Scott D. Ready David W. McCauley Automobile allowance and operatingexpenses (1) $ 32,308 $ 21,466 $ 20,426 $ 15,742 $ 22,243 Professional fee allowance 5,000 3,000 Life insurance (2) 7,132 22,415 7,132 562 2,113 Long-term disability insurance (3) 6,367 11,184 Qualified retirement plan contributions (4) 14,987 14,987 14,987 14,987 15,032 Nonqualified deferred compensation plancontributions (5) 45,071 21,727 28,518 7,695 2,712 Pay in lieu of time off (6) 45,635 11,128 17,405 Total All Other Compensation $ 156,500 $ 91,723 $ 85,247 $ 56,391 $ 42,100 -16- 1. Automobile allowance includes an annual cash allowance plus the tax grossed-up amount of automobile operating expenses (gasoline, maintenance, etc.). 2. Life insurance includes the taxable premium associated with the Company’s group term life insurance program.Additionally, for Mr. Stowell, life insurance compensation also includes $20,000 from the tax grossed-up amount of premium on an individual life insurance policy. 3. Long-term disability premiums are for supplemental individual policies for Mr. Robert Ready and Mr. Sferra. 4. Qualified retirement plan contributions are made to the accounts of each executive pursuant to the LSI Industries Inc. Retirement Plan.These contributions include a guaranteed contribution of 4% of covered compensation (as defined by the Plan and ERISA regulations), plus 4% of covered compensation that is above the applicable FICA limit, plus a pro rata share of the Company’s discretionary profit sharing contribution. 5. Nonqualified deferred compensation plan contributions are made to the Company’s executives’ accounts at the same percentage as in the Company’s qualified retirement plan (see note 4 above) for any compensation (salary and bonus) not receiving a benefit in the qualified retirement plan due to ERISA imposed limits on covered compensation or because the executive elected to defer salary and/or bonus into the deferred compensation plan.Additionally,Mr. Stowell received a matching contribution related to deferral of a portion of his salary and bonus as provided for in the Company’s deferred compensation plan. 6. Certain executives did not take time off for all earned vacation or for a floating holiday, and therefore received pay at their normal base salary rate in lieu of time off. GRANTS OF PLAN-BASED AWARDS This table sets forth certain information regarding all grants of plan-based awards made to the named executive officers during fiscal 2007. Name Grant Date Date of Committee Action All Other Option Awards: Number of Securities Underlying Options(#) Exercise or Base Price of Option Awards ($/share) Grant Date Fair Value of Stock and Option Awards Robert J. Ready 8/24/06 8/21/06 25,000 $17.60 $6.21 Ronald S. Stowell 8/24/06 8/21/06 20,000 $17.60 $6.21 James P. Sferra 8/24/06 8/21/06 25,000 $17.60 $6.21 Scott D. Ready 8/24/06 8/21/06 20,000 $17.60 $6.21 David W. McCauley 8/24/06 8/21/06 20,000 $17.60 $6.21 -17- OUTSTANDING EQUITY AWARDS AT FISCAL YEAR-END The following table provides information regarding unexercised stock options and unvested stock awards held by our named executive officers as of June 30, 2007. Option Awards(1) Stock Awards Name Grant Date Number of Securities Underlying Unexercised Options Exercisable (#) Number of Securities Underlying Unexercised Options Unexercisable (#) Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options(#) Option Exercise Price ($) Option Expiration Date Number of Shares or Units of Stock That Have Not Vested(#) Market Value of Shares or Units of Stock That Have Not Vested($) Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested(#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested($) Robert J. Ready 7/3/00 11/14/01 10/27/04 8/24/06 28,125 22,500 10,000 20,000 25,000 $ 8.23 11.68 9.96 17.60 7/3/10 11/14/11 10/27/14 8/24/16 Ronald S. Stowell 7/3/00 11/14/01 10/27/04 8/24/06 18,750 18,750 12,300 12,700 20,000 $ 8.23 11.68 9.96 17.60 7/3/10 11/14/11 10/27/14 8/24/16 James P. Sferra 9/4/97 7/3/00 11/14/01 10/27/04 8/24/06 9,375 28,125 18,750 14,500 15,500 25,000 $ 8.07 8.23 11.68 9.96 17.60 9/4/07 7/3/10 11/14/11 10/27/14 8/24/16 Scott D. Ready 1/21/98 7/3/00 11/14/01 3/1/02 10/27/04 8/24/06 2,825 9,375 7,500 1,250 10,000 10,000 20,000 $ 9.06 8.23 11.68 15.84 9.96 17.60 1/21/08 7/3/10 11/14/11 3/1/12 10/27/14 8/24/16 David W. McCauley 11/14/01 10/27/04 8/24/06 2,813 10,000 10,000 20,000 $11.68 9.96 17.60 11/14/11 10/27/14 8/24/16 (1) Stock options have a ten-year term and generally vest at a rate of 25% per year beginning with the first anniversary of the date of grant. -18- OPTION EXERCISES AND STOCK VESTED The following table provides information for each of the named executive officers on stock option exercises during fiscal 2007, including the number of shares acquired upon exercise and the value realized. Option Awards Stock Awards Name Number of Shares Acquired on Exercise (#) Value Realized on Exercise(1) ($) Number of Shares Acquired on Vesting (#) Value Realized on Vesting ($) Robert J. Ready None N/A None N/A Ronald S. Stowell None N/A None N/A James P. Sferra None N/A None N/A Scott D. Ready 3,269 $22,988 None N/A David W. McCauley None N/A None N/A (1) The value realized on exercise is the market value at the time of exercise of the shares purchased less the exercise price paid. NONQUALIFIED DEFERRED COMPENSATION The Company has a nonqualified deferred compensation plan that allows for both employee contributions and company contributions.This is a funded plan so that when contributions are made into the plan they are 100% invested in common stock of the Company.A group of employees of the company having an annual base salary above a certain limit are invited to defer a portion of their salary and/or bonus into this plan.A company matching contribution may be made on up to 40% of an executive’s salary and bonus compensation at a matching percentage that is either 20%, 25% or 30% for the named executive officers, depending upon the actual return on average shareholders’ equity (“ROE”) achieved as compared to the plan for the fiscal year.The matching percentage achieved in fiscal 2007 was 25%.An executive’s deferral into the plan in the current fiscal year can be matched for the current fiscal year as well as the two subsequent fiscal years if the ROE targets are achieved in any of those years.A company make up contribution will also be made into the plan on behalf of the named executives at the same percentage as in the Company’s qualified retirement plan for any salary and bonus compensation not receiving a benefit in the qualified retirement plan due to ERISA imposed limits on covered compensation or because the executive elected to defer salary and/or bonus into the deferred compensation plan. The following table provides information relating to the activity in the Deferred Compensation Plan accounts of the named executive officers during fiscal 2007 and the aggregate balance of the accounts as of June 30, 2007. -19- Name Executive Contributions in Fiscal 2007 ($) (1) Registrant Contributions in Fiscal 2007($) (2) Aggregate Earnings in Fiscal 2007($) (3) Aggregate Withdrawals/ Distributions ($) Aggregate Balance at June 30, 2007 ($) Robert J. Ready $ $60,318 $41,209 $ $875,926 Ronald S. Stowell $11,479 $36,368 $22,860 $ $494,809 James P. Sferra $ $42,283 $25,479 $ $546,978 Scott D. Ready $ $8,697 $282 $ $14,959 David W. McCauley $ $22,781 $17,496 $ $368,831 (1) Executive contributions are included as part of the Executives’ salary in the Summary Compensation Table.This was also the case in prior years. (2) LSI contributions included in this table were accrued as expense by the Company in fiscal 2006 and funded into the Named Executive’s account in fiscal 2007.As such, these amounts are not included in the Summary Compensation Table; however, the amount accrued as expense in fiscal 2007 is included. (3) Aggregate earnings are included as part of the Executives’ change in nonqualified deferred compensation earnings in the Summary Compensation Table.These aggregate earnings were not reported as Executive Compensation in prior years.Aggregate earnings represent the change in the market price of common stock of the company as all account balances in the nonqualified deferred compensation plan are invested in common stock of the Company. (4) Named executives and other managers with balances in the nonqualified deferred compensation plan are fully vested in their own contributions to the plan, and vest in company contributions in the same manner as in the LSI Retirement Plan (20% after two years of service with the Company, with 20% additional vesting each year thereafter until becoming fully vested at six years).Participants in this plan may receive installments or lump sum distributions upon termination of employment from the Company (not before a date which is six months after termination for the named executive officers).There is also a provision for hardship distributions in the event of an unforeseeable emergency that would result in a severe financial hardship to the participant.All distributions are made in the form of common shares of the Company. -20- POTENTIAL PAYMENTS UPON TERMINATION OR CHANGE IN CONTROL Except as described above, the named executive officers do not have employment, severance or change-in-control agreements with the Company.In addition, any agreements, plans or arrangements that provide for payments to a named executive officer at, following, or in connection with any termination (including retirement) of such named executive officer, do not discriminate in scope, terms or operation in favor of the named executive officer, and are available generally to all salaried employees.All options granted under the Company’s shareholder approved plans provide for the acceleration of vesting upon a change in control or upon the executive’s retirement pursuant to a plan approved by the Company. Under separate agreements, Messrs. Robert Ready and Sferra will receive disability payments for up to 50 months at 60% of their average salary and bonus received in the last five fiscal years, reduced by any Social Security payments, if they become disabled while employed by LSI.Health insurance will be maintained for the person, his spouse and dependent children for five years, in the case of Mr. Ready, or ten years, in the case of Mr. Sferra, after termination or death.If such person dies while employed by LSI or while receiving disability payments, the Company shall pay their heirs one million dollars less any payments made as disability compensation or from any policies of life insurance maintained by LSI.In order to provide clear continuity of management influence, LSI has also agreed to employ Messrs. Ready and Sferra as consultants for a transition period of three years commencing at an unspecified time in the future when such person determines to retire from employment.As described above, such consulting compensation will be at annual rates of 60%, 50%, and 40% of the average of the last five full fiscal year salary levels.As of the date of this Proxy Statement, Mr. Ready has announced that his three year transitional period would begin approximately July 1, 2009.Mr. Sferra has not made an announcement as to when his three year transitional period would begin.The establishment of provisions for consulting services by Messrs. Ready and Sferra are intended to facilitate a smooth transition as part of any future management succession plan. CORPORATE GOVERNANCE LSI Industries Inc. is an Ohio corporation and, therefore, governed by the corporate laws of the State of Ohio.Since its shares are publicly traded on the NASDAQ Global Select Market and it files reports with the Securities and Exchange Commission, it is also subject to NASD rules as well as various provisions of federal securities laws as recently changed by the Sarbanes-Oxley Act.In accordance with Nasdaq rules, our Board of Directors affirmatively determines the independence of each director and nominee for election as a director in accordance with the elements of independence set forth in the Nasdaq listing standards and Exchange Act rules. LSI's Director Independence Standards are available at our website www.lsi-industries.com. Based on these standards, the Board determined that each ofthe following members of the Board is independent:Messrs. Kreider, Meyer, O’Gara and Serrianne. Governance of the corporation is placed in the hands of the Directors who, in turn, elect officers to manage the business operations.The Board oversees the management of LSI Industries on your behalf.It reviews the Company's long-term strategic plans and exercises direct decision making authority in all major decisions, such as significant acquisitions, the declaration of dividends, major capital expenditures and the establishment of critical policies. -21- During fiscal 2007, the Board of Directors met on six occasions and took three Actions in Writing.In addition to all of the committee meetings disclosed in this report, the independent directors met on two occasions during fiscal 2007 without the presence of the Company's management or executives.The independent directors select one of such directors to preside over each session. The Company expects all directors to attend shareholders’ meetings.All directors attended the 2006 Annual Meeting.Each of the directors attended over 75% of the aggregate of all meetings of the Board and committees of which they were a member. Shareholders may communicate with the full Board or individual directors on matters of concern by mail or through our website in each case to the attention of the Secretary of LSI Industries Inc. DIRECTOR COMPENSATION Non-employee directors of the Company received $25,000 ($10,000 of which was in the form of common shares of the Company, paid quarterly at the closing price of the Company's common shares at the end of the first business day of that quarter), plus $1,500 for each meeting attended.Committee members received $6,000 or $3,000, respectively, for serving as Chairman or a member of the Audit Committee, $3,000 or $1,500, respectively, for serving as Chairman or a member of either the Compensation or Nominating and Corporate Governance Committee, plus either $500 or $750 per committee meeting. Gary Kreider serves as Board Secretary.Mr. Kreider receives no fees for this service except that he receives committee meeting fees for serving as Board secretary for committees of which he is not a member.Directors who are employees of the Company do not receive any compensation for serving as a Director.Non-employee directors received, at the time of their election as directors, an annual grant of an option to purchase 1,500 Common Shares at the market price at the time of grant.Options granted to non-employee directors in fiscal 2007 had exercise prices equal to the fair market value of LSI common shares on the date of grant, were exercisable 25% each ninety days following the date of grant and had ten year terms.Each of the outside independent directors was awarded 1,500 stock options (the exercise price was $17.55 per share) when they were elected as Directors at the November 15, 2006 Annual Shareholders’ Meeting, as well as 2,500 stock options in August 2006 (exercise price was $17.60 per share). The following table sets forth information regarding compensation paid by the Company to its outside independent Board members during fiscal 2007. Name (1) Fees Earned Or Paid in Cash ($) Stock Awards ($) (2) Option Awards $ (3) Non-Equity Incentive Plan Compensation ($) Change in Pension Value And Nonqualified Deferred Compensation Earnings All Other Compensation ($) Total ($) Gary P. Kreider $ 34,500 $ 10,000 $ 25,355 N/A N/A N/A $ 69,355 Dennis B. Meyer $ 37,000 $ 10,000 $ 25,355 N/A N/A N/A $ 72,855 Wilfred T. O’Gara $ 39,000 $ 10,000 $ 25,355 N/A N/A N/A $ 74,355 Mark A. Serrianne $ 36,000 $ 10,000 $ 25,355 N/A N/A N/A $ 71,355 -22- (1)The table above includes all outside independent directors of the Company. (2) Stock awards are made to each outside independent director quarterly as part of their annual retainer such that the annual value of stock awarded, based upon the closing price on the first business day of each calendar quarter, is equal to $10,000. (3) The aggregate number of stock options outstanding for each outside independent director as of June 30, 2007 were as follows:Mr. Kreider 17,625 shares; Mr. Meyer 18,563 shares; Mr. O’Gara 27,002 shares; and Mr. Serrianne 13,500 shares.See further discussion related to all assumptions made in the valuation in Note 9 to the Company’s financial statements included in the Company’s Form 10-K. COMMITTEES OF THE BOARD The Directors have organized themselves into the committees described below to help carry out Board responsibilities.In particular, Board committees work on key issues in greater detail than would be possible at full Board meetings.Each committee reviews the results of its meetings with the full Board.Other than the Executive Committee, each Committee has a charter. The LSI Board of Directors reviewed, approved and adopted the LSI Industries Inc. Code of Ethics at its April 2004 meeting.There have been no amendments to the Code of Ethics nor any waivers granted to employees, managers or executive officers.The Company's Code of Ethics is available as Exhibit 14 to the Form 10-K filed for the year ended June 30, 2004. Each of the following committees, except for the Executive Committee, is composed of nonemployee directors each of whom meets the relevant independence requirements established by Nasdaq and the Sarbanes-Oxley Act that apply to their particular assignments. The Executive Committee The Executive Committee, composed of Messrs. Ready (Chairman), and Sferra, is responsible, during the intervals between meetings of the Board of Directors, for exercising all the powers of the Board of Directors in the management and control and the business of the Company to the extent permitted by law.The Executive Committee did not meet during fiscal 2007. The Audit Committee The Audit Committee is governed by an Audit Committee Charter adopted by the Board of Directors.The Audit Committee is composed of Messrs. O’Gara (Chairman), Meyer, and Serrianne.Wilfred T. O'Gara has been designated as the Audit Committee financial expert by the Board of Directors, and meets all requirements as a financial expert as established by the Securities and Exchange Commission.The Audit Committee met five times in fiscal 2007. The Audit Committee is solely responsible for the appointment, compensation, retention and oversight of the Company's independent registered public accounting firm, our auditors.The Audit Committee also evaluates information received from both the outside auditor and management to determine whether the auditor is independent of management.The independent registered public accounting firm reports directly to the Audit Committee.A copy of the Committee’s Charter is available on LSI's website. -23- The primary function of the Audit Committee is to assist the Board of Directors in fulfilling its oversight responsibilities by reviewing the following: 1. The financial reports and other financial information provided by the Company to any governmental body or the public, 2. The Company’s systems of internal control regarding finance, accounting, legal compliance and ethics that management and the Board have established, and 3. The Company’s auditing, accounting and financial reporting processes generally. The Audit Committee has established procedures for the receipt, retention and treatment of complaints concerning accounting, internal controls or auditing matters and has established procedures for the confidential and anonymous submission by employees of any concerns they may have regarding questionable accounting or auditing matters. The Audit Committee approves all audit and non-audit services performed for the Company by its independent registered public accounting firm prior to the time that those services are commenced.The Chairman also has the authority to approve these services between regularly scheduled meetings.In this event, the Chairman reports approvals made by him to the full Committee at each of its meetings.For these purposes, the Committee, or its Chairman, is provided with information as to the nature, extent and purpose of each proposed service, as well as the approximate timeframe and proposed cost arrangements for that service. The Company adheres to a policy that limits the scope of consulting services that may be provided by the independent registered public accounting firm that performs the annual audit.This policy draws a distinction between audit, audit-related and non-audit services, and prohibits the independent registered public accounting firm from performing certain non-audit services.The Company will not use its independent registered public accounting firm to perform certain non audit-related services such as non-financial or management consulting services, business strategy consulting, information technology consulting, internal audit, price allocation appraisals and fairness opinions.Audit-related and tax consulting services that will be permitted include:retirement plan and 401(k) audits, securities registration and reporting,taxcompliance and planning, advice on the application of accounting policies, guidance on acquisition accounting and assistance with due diligence audits. During the year, the Committee has discussed with both Deloitte & Touche LLP and management the Company’s actions to establish, document, test and evaluate controls and procedures pursuant to new requirements of the Sarbanes-Oxley Act. The Audit Committee approves Engagement Letters from the Company's independent registered public accounting firm for the major components of their services rendered, such as the year end audit, audit of the Company's Retirement Plan, tax compliance work, etc.All other services are approved in advance on a project-by-project basis by the Audit Committee, acting through its Chairman, and are subsequently additionally approved by the Audit Committee itself following its quarterly detailed review and discussion of fees from the Company's independent registered public accounting firm. -24- The Audit Committee has advised the Company it has determined that the non-audit services rendered by Deloitte
